DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2019 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,473,754. 
Regarding claim 1, claims 1 and 19 of the U.S. Patent No. 10,473,754 discloses
a case comprising an upper surface and a plurality of side surfaces extending downwardly from the upper surface (Claim 1: a case comprising an upper surface and a plurality of side surfaces extending downwardly from the upper surface);
a first printed circuit board (PCB) accommodated in the case and comprising formed thereon a plurality of antenna arrays and an integrated circuit (IC) chip connected to the plurality of antenna arrays (Claim 1: a first printed circuit board (PCB) accommodated in the case and 
a radome coupled to the case and configured to cover the first PCB (Claim 1: a radome coupled to the case and configured to cover the first PCB),
wherein the radome includes:
a cover surface having a flat shape facing the first PCB (Claim 1: a cover surface having a flat shape facing the first PCB);
a first wall surface connected to the cover surface (Claim 1: a first wall surface connected to the cover surface); and
a second wall surface connected to the cover surface and configured to face the first wall surface (Claim 1: a second wall surface connected to the cover surface and configured to face the first wall surface),
wherein the cover surface of the radome comprises an outer surface and an inner surface closer to the first PCB than is the outer surface (Claim 1: wherein the cover surface of the radome comprises an outer surface and an inner surface closer to the first PCB than the outer surface is),
wherein the first wall surface of the radome comprises an outer surface and an inner surface closer to the first PCB than is the outer surface (Claim 1: wherein the first wall surface of the radome comprises an outer surface and an inner surface closer to the first PCB than the outer surface is),
wherein the second wall surface of the radome comprises an outer surface and an inner surface closer to the first PCB than is the outer surface (Claim 1: wherein the second wall surface 
wherein a distance between the inner surface of the first wall surface and the inner surface of the second wall surface is increased in a direction that moves away from the cover surface (Claim 19: wherein a distance between the inner surface of the first wall surface and the inner surface the second wall surface increases in a direction that moves away from the cover surface), and
wherein the first PCB is disposed between the cover surface of the radome and the upper surface of the case (Claim 1: wherein the first PCB is disposed between the cover surface of the radome and the upper surface of the case). 
Regarding claim 12, claims 14 and 19 of the U.S. Patent No. 10,473,754 discloses 
a cover surface configured to cover a printed circuit board (PCB), on which a plurality of antenna arrays and an integrated circuit (IC) chip connected to the plurality of antenna arrays are formed, and having a flat shape facing the PCB (Claim 14: a cover surface configured to cover a printed circuit board (PCB), on which a plurality of antenna arrays and an integrated circuit (IC) chip connected to the plurality of antenna arrays are formed, and having a flat shape facing the PCB);
a first wall surface connected to the cover surface (Claim 14: a first wall surface connected to the cover surface); and 
a second wall surface connected to the cover surface and configured to face the first wall surface (Claim 14: a second wall surface connected to the cover surface and configured to face the first wall surface),

wherein the first wall surface of the radome comprises an outer surface and an inner surface configured to be closer to the first PCB than is the outer surface (Claim 14: wherein the first wall surface of the radome comprises an outer surface and an inner surface configured to be closer to the first PCB than the outer surface is),
wherein the second wall surface of the radome comprises an outer surface and an inner surface configured to be closer to the first PCB than is the outer surface (Claim 14: wherein the second wall surface of the radome comprises an outer surface and an inner surface configured to be closer to the first PCB than the outer surface is),
wherein a distance between the inner surface of the first wall surface and the inner surface of the second wall surface is increased in a direction that moves away from the cover surface (Claim 19: wherein a distance between the inner surface of the first wall surface and the inner surface the second wall surface increases in a direction that moves away from the cover surface). 
Regarding claim 16, claims 17 and 15 of the U.S. Patent No. 10,473,754 discloses
a cover surface configured to cover a printed circuit board (PCB), on which a plurality of antenna arrays and an integrated circuit (IC) chip connected to the plurality of antenna arrays are formed, and having a flat shape facing the PCB (Claim 17: a cover surface configured to cover a printed circuit board (PCB) on which a plurality of antenna arrays and an integrated circuit (IC) chip connected to the plurality of antenna arrays are formed, and configured to face the PCB);

a second wall surface connected to the cover surface and configured to face the first wall surface (Claim 17: a second wall surface connected to the cover surface and configured to face the first wall surface);
wherein the cover surface of the radome comprises an outer surface and an inner surface configured to be closer to the first PCB than is the outer surface (Claim 17: wherein the cover surface of the radome comprises an outer surface and an inner surface configured to be closer to the first PCB than the outer surface is),
wherein the first wall surface of the radome comprises an outer surface and an inner surface configured to be closer to the first PCB than is the outer surface (Claim 17: wherein the first wall surface of the radome comprises an outer surface and an inner surface configured to be closer to the first PCB than the outer surface is), 
wherein the second wall surface of the radome comprises an outer surface and an inner surface configured to be closer to the first PCB than is the outer surface (Claim 17: wherein the second wall surface of the radome comprises an outer surface and an inner surface closer to the first PCB than the outer surface is),
wherein both of the inner surface of the first wall surface and the inner surface of the second wall surface are inclined with respect to an axis perpendicular to the cover surface (Claim 15: the inner surface of the first wall surface is greater than the internal angle between the inner surface of the cover surface and the inner surface of the second wall surface). 
Regarding claim 12, claim 3 of the U.S. Patent No. 10,473,754 discloses 

Regarding claim 3, claim 2 of the U.S. Patent No. 10,473,754 discloses wherein an internal angle between the inner surface of the cover surface and the inner surface of the first wall surface is greater than an internal angle between the inner surface of the cover surface and the inner surface of the second wall surface (See Claim 2 of U.S. Patent No. 10,473,754). 
Regarding claim 4, claim 3 of the U.S. Patent No. 10,473,754 discloses 
wherein an internal angle between the inner surface of the cover surface and the inner surface of the third wall surface is less than both the internal angle between the inner surface of the cover surface and the inner surface of the first wall surface and the internal angle between the inner surface of the cover surface and the inner surface of the second wall surface, and wherein an internal angle between the inner surface of the cover surface and the inner surface of the fourth wall surface is less than both the internal angle between the inner surface of the cover surface and the inner surface of the first wall surface and the internal angle between the inner surface of the cover surface and the inner surface of the second wall surface (See Claim 3 of U.S. Patent No. 10,473,754). 

 wherein: each of the antenna arrays includes a plurality of wide angle antennas arranged in a row; and the rows of the plurality of antenna arrays are arranged in parallel to each other (Claim 4: wherein: each of the antenna arrays includes a plurality of wide angle antennas arranged in a row; and the rows of the plurality of antenna arrays are arranged in parallel to each other). 
Regarding claim 6, claim 5 of the U.S. Patent No. 10,473,754 discloses
the first wall surface is disposed across from the second wall surface in a first direction; the third wall surface is disposed across from the fourth wall surface in a second direction perpendicular to the first direction; and wherein the rows of the plurality of antenna arrays extend in the second direction (See Claim 5 of U.S. Patent No. 10,473,754). 
Regarding claim 7, claim 7 of the U.S. Patent No. 10,473,754 discloses wherein the radar device for the vehicle is disposed at a rear of the vehicle (Claim 7: wherein the radar device for the vehicle is disposed at a rear of the vehicle). 
Regarding claim 8, claim 8 of the U.S. Patent No. 10,473,754 discloses
comprising a shield portion interposed between the IC chip formed on the first PCB and the radome and configured to block a radio frequency (RF) signal generated by the first PCB (Claim 8: a shield portion interposed between the IC chip formed on the first PCB and the radome and configured to block a radio frequency (RF) signal generated by the first PCB). 
Regarding claim 9, claim 9 of the U.S. Patent No. 10,473,754 discloses
a second PCB accommodated in the case and comprising formed thereon a circuit for digital signal processing (DSP); and a connector configured to connect the first PCB and the second PCB to an external device, wherein the second PCB is disposed between the cover 
Regarding claim 10, claim 10 of the U.S. Patent No. 10,473,754 discloses 
a bracket interposed between the first PCB and the second PCB and configured to block noise generated by the second PCB (Claim 10: a bracket interposed between the first PCB and the second PCB and configured to block noise generated by the second PCB). 
Regarding claim 11, claim 11 of the U.S. Patent No. 10,473,754 discloses wherein the connector includes a controller area network (CAN) connector (Claim 11: wherein the connector includes a controller area network (CAN) connector).
Regarding claim 13, claim 16 of the U.S. Patent No. 10,473,754 discloses
a third wall surface connected to the cover surface and interposed between the first wall surface and the second wall surface; and a fourth wall surface connected to the cover surface and configured to face the third wall surface, wherein the third wall surface of the radome comprises an outer surface and an inner surface closer to the first PCB than is the outer surface, wherein the fourth wall surface of the radome comprises an outer surface and an inner surface closer to the first PCB than is the outer surface, wherein the inner surface of the first wall surface is not parallel to the inner surface of the second wall surface, and wherein the inner surface of the third wall surface is parallel to the inner surface of the fourth wall surface (See Claim 16 of the U.S. Patent No. 10,473,754). 

Regarding claim 15, claim 13 of the U.S. Patent No. 10,473,754 discloses 
wherein an internal angle between the inner surface of the cover surface and the inner surface of the third wall surface is less than both the internal angle between the inner surface of the cover surface and the inner surface of the first wall surface and the internal angle between the inner surface of the cover surface and the inner surface of the second wall surface, and wherein an internal angle between the inner surface of the cover surface and the inner surface of the fourth wall surface is less than both the internal angle between the inner surface of the cover surface and the inner surface of the first wall surface and the internal angle between the inner surface of the cover surface and the inner surface of the second wall surface (See claim 13 of the U.S. Patent No. 10,473,754). 
Regarding claim 17, claim 16 of the U.S. Patent No. 10,473,754 discloses 
a third wall surface connected to the cover surface and interposed between the first wall surface and the second wall surface; and a fourth wall surface connected to the cover surface and configured to face the third wall surface, wherein the third wall surface of the radome comprises an outer surface and an inner surface closer to the first PCB than is the outer surface, wherein the fourth wall surface of the radome comprises an outer surface and an inner surface closer to the first PCB than is the outer surface, wherein both of the inner surface of the third wall surface and the inner surface of the fourth wall surface are in parallel to the axis perpendicular to the cover surface (See Claim 16 of the U.S. Patent No. 10,473,754). 
Allowable Subject Matter
Claims 1-17 would be allowable if the terminal disclaimer is filed to overcome an obviousness-type double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648